     Case 2:21-cv-00438-WBS-KJN Document 6 Filed 04/13/21 Page 1 of 3


 1 ELGUINDY, MEYER & KOEGEL, APC
   DAVID L. PRICE, State Bar Number 088696
 2    dprice@emklawyers.com
   BENJAMIN D. KOEGEL, State Bar Number 266308
 3
      bkoegel@emklawyers.com
 4 W. PATRICK CRONICAN, State Bar Number 300645
      pcronican@emklawyers.com
 5 2990 Lava Ridge Court, Suite 205
   Roseville, CA 95661
 6 Telephone: (916) 778-3310

 7 Facsimile: (916) 330-4433

 8 Attorneys for Plaintiff INFINITY ENERGY, INC.,
   a California Corporation
 9
10 KROGH & DECKER, LLP
   JASON G. ELDRED, State Bar Number 327148
11    jasoneldred@kroghdecker.com
   555 Capitol Mall, Ste 700
12 Sacramento, CA 95814
   Telephone: (916) 498-9000
13 Facsimile: (916) 498-9005

14
   Attorneys for Defendant PRESTIGE
15 INVESTMENTS WORLDWIDE, LLC

16

17                          UNITED STATES DISTRICT COURT

18                    FOR THE EASTERN DISTRICT OF CALIFORNIA

19

20 INFINITY ENERGY, INC., a California            Case No.: 2:21-cv-00438-WBS-KJN
   Corporation,
21
                Plaintiff,                        STIPULATION FOR EXTENSION OF
22
                                                  TIME TO RESPOND TO COMPLAINT;
   vs.                                            ORDER
23

24 PRESTIGE INVESTMENTS WORLDWIDE,
   LLC,                                           JUDGE:    Hon. William B. Shubb
25                                                MAG.:     Hon. Kendall J. Newman
              Defendants.
26                                                FILED:    March 10, 2021
                                                  TRIAL:    Not Set
27

28 / / /

                                              1
                 STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00438-WBS-KJN Document 6 Filed 04/13/21 Page 2 of 3


 1          IT IS HEREBY STIPULATED by and between the parties hereto through the respective

 2 attorneys that Defendant PRESTIGE INVESTMENTS WORLDWIDE, LLC dba INFINITE

 3 ENERGY CONSTRUCTION may have additional time within which to answer or otherwise

 4 respond to Plaintiff’s complaint. Therefore, the last day to defendant to answer or otherwise

 5 respond to Plaintiff’s Complaint is May 3, 2021. This is the first extension of time requested for

 6 this matter.

 7          Good cause exists for this extension as defense counsel has just been assigned to this case

 8 and requires time to become knowledgeable about the case to prepare an initial pleading.

 9 Furthermore, the parties are currently conferring on the proper naming of additional defendants.
10          This document is being electronically filed though the Court’s ECF system. In this regard,
11 counsel for Defendant hereby attests that (1) the content of this document is acceptable to all

12 persons required to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this

13 document; and (3) a record supporting this concurrence is available for inspection or production if

14 so ordered.

15 Dated: April 12, 2021                    Respectfully submitted,

16                                          ELGUINDY, MEYER & KOEGEL, APC
17

18
                                            By: /s/ W. P. Cronican
19                                                David L. Price, Esq.
                                                  Benjamin D. Koegel, Esq.
20                                                W. Patrick Cronican, Esq.
21                                          Attorneys for Plaintiff INFINITY ENGERY, INC., a
                                            California Corporation
22

23 Dated: April 12, 2021                    KROGH & DECKER, LLP
24

25
                                            By: /s/ Jason G. Eldred
26                                               Jason G. Eldred, Esq.
                                            Attorneys for Defendant PRESTIGE INVESTMENTS
27                                          WORLDWIDE, LLC dba INFINITE ENERGY
                                            CONSTRUCTION
28

                                                     2
                    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00438-WBS-KJN Document 6 Filed 04/13/21 Page 3 of 3


 1                                             ORDER

 2         Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant should answer or

 3 otherwise respond to Plaintiff’s Complaint on or before May 3, 2021.

 4 Dated: April 13, 2021

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                   STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
